Citation Nr: 9927855	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-05 736	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating higher than 40 percent for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 1970 
and from August 1973 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for the veteran's service-connected low back disorder.  
Subsequently, in an April 1994 decision, the RO granted the 
veteran an increased 20 percent rating for his low back 
disorder.  Thereafter, the Board remanded the veteran's 
appeal in both October 1996 and July 1998 for further 
development.  

In May 1997 while the case was in remand status, the veteran 
notified the RO that he had moved to Missouri and his claim 
files were transferred to the RO in St. Louis, Missouri.  
Additionally, in a November 1997 decision, the St. Louis, 
Missouri, RO granted the veteran a higher evaluation of 40 
percent for his low back disorder.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
AB v. Brown, 6 Vet. App. 35 (1993), found that in an appeal 
in which the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.  Thus, the Board still has jurisdiction 
of this issue.

A claim for a total rating due to individual unemployability 
was denied by the RO in March 1999 on the basis that the 
veteran was fully employed.  The record as constituted before 
the Board does not reflect that a notice of disagreement has 
been filed to date; therefore this issue will not be 
addressed herein.  



FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the lumbar spine is manifested by pain and limitation in 
range of motion.  However, there is no objective medical 
evidence of a fractured vertebra with deformity, complete 
bony fixation (ankylosis) of the spine, limitation of motion 
affecting more than one segment of the spine, or pronounced 
symptoms compatible with sciatic neuropathy with only little 
intermittent relief.


CONCLUSION OF LAW

A rating greater than the currently assigned 40 percent for 
service-connected degenerative joint disease of the lumbar 
spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5292, 5293, 
5295) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran's service-connected low back disability is 
manifested by increased adverse symptomatology including pain 
and decreased range of motion that interfere with his ability 
to function.  They also assert that adverse symptomatology of 
the veteran's service-connected back disability should be 
rated under the Diagnostic Code governing intervertebral disc 
syndrome.  The veteran maintains that the severity of his 
back disorder led to a VA physician at the VA facility in 
Fayetteville to declare him temporarily 100 percent disabled 
for a 90 day period from March to June 1993.  It is requested 
that the veteran be afforded the benefit of the doubt.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Board finds this 
claim to be well-grounded.  As reflected above, this case has 
been remanded in the past to further develop the record.  All 
necessary development has been undertaken, thus fulfilling 
VA's duty to assist obligation.  In this regard, the Board 
observes that in light of the veteran's assertion that a VA 
physician in 1993 declared him to be temporarily disabled, 
the records compiled during the pertinent time frame were 
requested from the VA's facility in Fayetteville on at least 
two occasions.  Those records which were received are 
discussed below.  


Factual Background

A review of the veteran's service medical records reveals 
complaints of low back pain in March 1978 and May 1978.  The 
diagnosis was low back strain.  Subsequently, August 1991 
physical therapy records show the range of motion of the 
lumbosacral spine being characterized as within normal limits 
or good. 

A review of the record on appeal next shows VA treatment 
records, dated from March 1991 to December 1998.  The 
foregoing treatment records include treatment records from 
the United States Naval Hospital at Camp Lejeune, dated from 
1991 to 1997, and all available treatment records from VA 
medical center (VAMC) in Fayetteville, North Carolina, 
beginning in November 1991.  The record on appeal also 
contains private treatment records from Duke University 
Medical Center, dated from April 1995 to November 1995.  The 
record on appeal also shows that the veteran appeared for VA 
examinations in April 1992, March 1994, June 1997, and 
February 1999.  

The foregoing VA and service facility treatment records, as 
well as the private treatment records, reveal the veteran's 
complaints and/or treatment for low back pain with periodic 
pain radiating into his lower extremities.  See VA treatment 
records dated in November 1991, January 1992, February 1992, 
March 1992, July 1992, March 1993, November 1993, September 
1994, January 1995, July 1995, March 1996, July 1997, and 
December 1998; Duke University Medical Center treatment 
records dated in August 1995, September 1995, and November 
1995.  The diagnoses included chronic low back pain, possible 
herniated nucleus pulposus, lumbar spondylolysis, a ruptured 
disc, and possible sciatica.  Id.  A December 1998 VA 
treatment record also reported the veteran was prescribed a 
back-brace.

A November 1991 VA lumbosacral spine x-ray reveals mild 
degenerative changes at L4-L5 and L3-L4 and small osteophyte 
at L4.  The lumbosacral spine was otherwise normal.  A March 
1992 treatment record reported that a lumbosacral spine 
computerized tomography (CT) revealed a mild bulging disc at 
L4-L5 and L3-L4.  Similarly, a July 1992 VA treatment record 
reported that a lumbosacral spine myelogram revealed a mild 
bulging disc at L4-L5.

The record reflects that during the 1992-1993 school year, 
the veteran was in receipt of VA education benefits for 
training pursued at a full time rate.  

At the veteran's March 1994 VA examination the veteran 
complained of chronic and severe low back pain as well as 
numbness and tingling in the lower extremities.  On 
examination, straight leg raising was positive at 75 degrees 
bilaterally and deep tendon reflexes were equal and plus one 
at knees and ankles.  The range of motion of the veteran's 
back was as follows: forward flexion to 75 degrees; backward 
extension to 15 degrees; left and right lateral flexion to 25 
degrees; and left and right rotation to 25 degrees.  
Lumbosacral spine x-rays revealed no significant pathology.  
The examiner opined that there was no objective evidence of 
any neurological problem.  The diagnosis was degenerative 
joint disease by history with increasing adverse 
symptomatology.

August 1995 VA lumbosacral spine x-rays did not reveal 
evidence of fractures or subluxation.  It also reveals that 
all intervertebral disc spaces were normal.  Similarly, the 
December 1998 VA lumbosacral spine x-rays did not show 
fractures or disc space narrowing.  However, it also reveals 
minimal degenerative joint disease and spondylolysis.

In addition, the August 1995 orthopedic examination at Duke 
University Medical Center reported that the veteran's chief 
complaint was back pain.  It was next reported that his back 
pain was increased with prolonged sitting (sitting 25 minutes 
or more), prolonged standing in one position, extension, 
turning, twisting, and bending.  The pain was decreased with 
frequent changes in position, medications, and hot showers.  
Earlier MRI and CT myelogram were reported to show 
degenerative disc disease from L3-L5.  However, he had not 
had epidural blocks, nerve blocks, TENS unit, or done any 
aerobics.  

On examination, the veteran was a healthy appearing gentleman 
in no significant distress.  He had a stable, non-antalgic 
gait.  He could walk on his toes and heels but with 
difficulty.  He could bend forward to approximately 30 
degrees and had extreme pain with back extension.  He had 
point tenderness over the left L4-L5 and L5-S1 facets, 
posteriorly, with no soft-tissue swelling.  Motor strength in 
both lower extremities were 5/5.  Pulses were 1+ and 
symmetric.  Sensations was intact to light touch.  Reflexes 
were 1 + and symmetric at the patella and Achilles' heel.  
Motor strength was significant for some evidence of giving 
way with foot TA and GA.  X-rays revealed evidence of lumbar 
facet arthropathy.  The diagnosis was lumbar spondylosis.  It 
was decided to treat the veteran with facet blocks at L3-4, 
L4-5, and L5-S1. 

In addition, a September 1995 Duke University Medical Center 
magnetic resonance imaging evaluation (MRI) reveals a bulge 
at L3-L4 and L4-L5 as well as mild osteoarthritic changes at 
L3-L4 and L4-L5.  Interestingly, the November 1995 treatment 
record from Duke University Medical Center reported that the 
veteran's MRI revealed mild degenerative disc disease at L4-
L5 and L5-S1 and some mild facet arthropathy.  Clinical 
records dated that month reflect that the veteran desired 
reevaluation so that he could obtain increased benefits from 
VA.  It was noted that he was unable to work in fast food or 
warehouses, the only work available to him in his community; 
he did not want to move to an area where he could utilize his 
administrative skills because of his wife's job.  He 
exhibited significant pain behavior, aggravated by turning 
the pelvis.  His gait was stable and antalgic.  He was able 
to heel and toe walk.  A work hardening program and walking 3 
miles daily were planned.  The assessment was that the 
veteran was doing relatively poorly.  

The veteran testified at a personal hearing before the 
undersigned at the RO in May 1996.  At this time he reported 
that his adverse symptomatology included chronic back pain 
which prevented all but some very minimal forward bending and 
all backward bending.  He also reported that his back pain 
prevented him from staying seated in a car for more then 45 
minutes or staying seated at his desk for more then 25 or 30 
minutes.  He next reported that his back pain radiated down 
the front/side of his legs causing his calves to become numb.  
He also testified that his hands became numb.  Next, the 
veteran testified that his back pain caused him to be unable 
to comfortably lift anything that weighed more then 
approximately 15 pounds, led to periodic difficulty getting 
dressed, made it impossible to perform chores around the 
house, and awoke him five or six nights a week.  Current 
medications included Daypro and Tylenol.  However, because 
Daypro is a narcotic, the veteran's physician had told him to 
try and use it as little as possible.  The veteran also 
reported that hot showers helped to relieve his pain.  
However, neither hot packs nor the back brace he had been 
given helped.  Moreover, the veteran testified that he had 
not been able to work for eleven out of the last twelve 
months either because his adverse back symptomatology 
prevented him from staying at a particular place of 
employment or prevented him from obtaining new employment.  

Specifically, the veteran reported that in mid-1995 he became 
unable to move for a period of eight weeks after his back 
went out after lifting an eight to ten pound bag of french-
fries and/or lifting his eight month old daughter.  VA 
physicians at that time both treated him with medication to 
make him comfortable and told him he could not go back to 
work.  He was also told that he needed to find employment 
that did not require him to be on his feet and/or bend over 
all day long.  Treatment at this time was also obtained at 
Duke University.  The veteran next testified that he was told 
by a Dr. Adelon at the Fayetteville VAMC, in approximately 
February or March 1993, that he was one hundred percent 
disabled because of his back disorder for a period of forty 
five days.  Thereafter, he was told he could return to work 
but only with certain restrictions on his physical 
activities.  Nonetheless, the veteran went on to testify that 
he was eventually able to get back on his feet and was 
currently employed as an administrator.  His current job 
duties allow him to stay seated and/or stand up as required 
by his back pain.  In addition, the veteran testified that 
from approximately 1991 to 1993 he attended college.  
However, he could not finish because his back went out on him 
and he could not concentrate due to the pain.  Additionally, 
the veteran reported that, while he used to be very athletic, 
his only physical activities today are low impact aerobics 
(no more than twenty minutes a day) and walking (one half 
mile to one mile a day).  Lastly, the veteran testified that 
all of his post-service medical treatment had been at VA 
facilities except for the referral he had had to Duke 
Medical.

Next, the veteran appeared for a VA spine examination on June 
23, 1997.  The veteran at this time reported that he injured 
his back during training in 1989 and at that time he had 
swelling, back pain, and pain radiating from his lower back 
down his legs.  The diagnoses at that time were degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.  However, an electromyogram performed in 1991 was 
within normal limits.

Currently, the veteran complained of chronic low back pain 
radiating from the tip of his tailbone up to the mid-back 
region.  He also complained of stiffness in his joints and 
low back, difficulty lifting up heavy objects, and prolonged 
sitting resulted in a worsening of his back pain.  He 
reported that his legs and feet go numb after approximately 
35 to 40 minutes of driving and that mowing the lawn worsened 
his back pain.  Lastly, he complained of weakness in both 
legs.

On examination, the examiner observed mild pain over the 
lumbar vertebrae with palpation.  There was also a mild 
decrease in pain and light touch sensation over the lateral 
aspect of the left leg.  Vibration sense was eight seconds 
over both medial malleoli.  Examination of motor strength did 
not reveal either weakness or atrophy.  Muscle tone was 
within normal limits.  There was no evidence of spasticity 
present.  Deep tendon reflexes were absent in both knees and 
ankles.  Babinski's signs were negative.  The examiner next 
opined that there was no evidence of a spinal cord injury, 
spinal cord lesion, impairment related to a spinal cord 
injury, or bladder or bowel incontinence.  X-ray of the 
lumbar spine revealed mild spondylosis with small 
hypertrophic spurs.  The examiner also opined that there was 
evidence of mild degenerative joint disease present on the 
lumbar spine x-ray.  Additionally, the veteran's current back 
condition caused moderate disability.  However, there was no 
clinical evidence of diseases or injuries of the spinal cord 
present. 

Thereafter, at the veteran's June 20, 1997, VA injury of the 
spinal cord examination, the veteran's complaints mirrored 
those listed at the above examination.  On examination, 
straight leg raising sign was mildly positive at 75 degrees 
bilaterally.  The veteran had mild pain over the lumbar 
vertebrae on palpation.  Neurological examination of the 
lower extremities revealed a mild decrease in light touch and 
pain sensation in the L3-L4 dermatome distribution on the 
left side.  Vibration sense was eight seconds over both 
medial malleoli.  Deep tendon reflexes were absent in both 
knees and ankles.  Motor strength was normal in both lower 
extremities.  There was no evidence of atrophy or spasticity 
present.  Babinski's signs were negative bilaterally.  
Additionally, the examiner reported that he did not see any 
postural abnormalities or fixed deformities.  Moreover, 
musculature of the back was within normal limits.  The range 
of motion of the veteran's back was reported to be within 
normal limits.  However, range of motion studies revealed 
forward flexion to 60 degrees, backward extension to 10 
degrees, left and right lateral flexion to 20 degrees, left 
rotation to 30 degrees, and right rotation to 20 degrees.  
Next, the examiner opined that the veteran had mild to 
moderate discomfort with forward and backward flexion.  There 
was also mild tenderness over the lumbar spine on palpation.  

X-ray of the lumbar spine revealed mild spondylosis with 
small hypertrophic spurs present over the lumbar vertebrae.  
It also revealed evidence of mild degenerative joint disease.  
The examiner opined that the foregoing was causing moderate 
disability.  However, there was no evidence of sciatic 
neuropathy or other neurological findings consistent with 
degenerative disc disease apart from mild sensory impairment 
in the L3-L4 distribution present.

The veteran was seen as an outpatient by VA in December 1998.  
He complained of back pain after lifting a 35 pound battery 
at work.  Medication and a back brace were prescribed.  The 
impression was low back pain with questionable sciatica.  

Subsequently, at the veteran's February 1999 VA spine 
examination, the veteran reported the history of his low back 
injury and treatment as outlined above.  Next, he reported 
that, while he had been treated with physical therapy, home 
exercises, and various medications, they offered only 
temporary relief of the symptoms.  He also reported that he 
had had a series of epidural injections in 1995 that provided 
temporary relief.  The veteran next reported that he had been 
forced to leave several jobs because of problems with his low 
back.  Moreover, the veteran estimated that he had lost seven 
days of work, during the past 8 months, from his present job 
because of problems with the low back.

Currently, the veteran complained of a fairly constant pain 
in the low back that was aggravated by bending, twisting, and 
lifting.  Moreover, the veteran reported that the pain 
occasionally radiated to his lower extremities and his 
thoracic spine.  He took four to five ibuprofen tablets per 
day for his pain.

On examination, the veteran walked from the waiting room to 
the examining room without demonstrable difficulty.  He was 
able to move about the examining room without apparent pain.  
He was also able to disrobe without difficulty.  Examination 
of the low back revealed the pelvis to be level, no list or 
scoliosis, and no spasm or tenderness.  However, during range 
of motion studies, the veteran complained of pain on 
attempted flexion beyond 75 degrees, extension beyond 15 
degrees, and lateral bending to either side beyond 15 
degrees.  However, heel and toe gaits were normal.  Straight 
leg raises were negative.  The patellar tendon reflexes were 
intact and brisk bilaterally.  However, the Achilles' tendon 
reflexes were absent.  X-rays of the lumbar spine, taken on 
December 4, 1998, were interpreted as being normal.  
Specifically, there was no evidence of disc space narrowing.  
The diagnosis was degenerative disc disease of the lumbar 
spine.  The examiner stated that

It is the opinion of this examiner that 
this veteran has degenerative disk 
disease of the lumbar spine the onset of 
which occurred while on active duty in 
the marine corps.  On the other hand the 
veteran's subjective complaints appear to 
be somewhat exaggerated in relation to 
the objective x-ray and physical 
findings.  Specifically the veteran is 
unable to flex his lumbar spine beyond 70 
degrees without pain during the formal 
examination.  On the other hand while 
sitting he was able to reach over and 
pick his shoes and socks up off the floor 
without demonstrable pain.  It would, 
therefore, appear that the subjective 
complaints of pain and limitation of 
motion are not supported by objective x-
ray and physical findings.  This would be 
particularly true in regard to the range 
of motion.  There is nothing on physical 
examination today or on review of the 
medical records to substantiate 'sciatic 
neuropathy.'  He has no hard neurologic 
findings.  [Emphasis added.]  He 
undoubtedly has some pain in his back but 
the severity of the pain appears to not 
be substantiated by objective findings.  
It should be noted that he has had a very 
thorough evaluation regarding his lower 
back with magnetic resonance imagings, 
computerized tomography scans, epidural 
injections, and electromyograms, none of 
which have shown significant pathology in 
the lower back.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically, the veteran's service-connected back disability 
has been characterized as degenerative joint disease of the 
lumbosacral spine and evaluated under Diagnostic Code 5295 
(lumbosacral strain) and Diagnostic Code 5292 (limitation of 
motion of the lumbar spine).  See RO decisions entered in 
July 1992, April 1994, and November 1997.

Diagnostic Code 5292 provides a maximum rating of 40 percent 
for severe limitation of motion of the lumbar spine.  (Such 
has never been identified by any examiner.)  Diagnostic Code 
5295 provides for a maximum 40 percent rating where 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  (Some but not all of the 
symptoms are present.)  A 40 percent rating is assigned under 
Diagnostic Code 5293 for severe disability, with recurring 
attacks, with intermittent relief.  

The Board notes that, given the 40 percent rating currently 
assigned the veteran's service-connected back disability, he 
will only be entitled to an increased rating under the 
Diagnostic Codes used to rate the back if:  he has a fracture 
with cord involvement requiring long leg braces or being 
bedridden (100 percent) or a fracture of the vertebra without 
cord involvement but leading to abnormal mobility requiring a 
neck brace (60 percent) (Diagnostic Code 5285); complete 
ankylosis of the spine at a favorable angle (60 percent) 
(Diagnostic Code 5286); ankylosis of the lumbar spine at an 
unfavorable angle (50 percent) (Diagnostic Code 5289); or 
problems compatible with intervertebral disc syndrome with 
pronounced symptoms (60 percent) (Diagnostic Code 5293).  
38 C.F.R. § 4.71a (1998).

It should also be pointed out that each of the ways by which 
the back is ratable, other than those described in Diagnostic 
Code 5285, contemplates limitation of motion.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms, 
such as those set forth in Diagnostic Code 5295, would be 
inappropriate.  38 C.F.R. § 4.14 (1998). 

The Board notes that the veteran's claims file does not 
contain a diagnosis of ankylosis of the spine, nor is there 
evidence of fracture of the spine.  Therefore, rating his 
lumbar spine disorder under those codes would be 
inappropriate. 

The Board next notes that the veteran's representative has 
argued, in substance, that the veteran's service-connected 
back disability should be rated by analogy to a 
intervertebral disc syndrome and granted an increased (60 
percent) rating under Diagnostic Code 5293.  

Initially, the Board notes that controlling laws and 
regulations provide that, for the veteran to be entitled to 
an increased rating based on intervertebral disc syndrome, 
the record on appeal must first show that his service-
connected back disability contemplates such disability.  The 
record on appeal must also show that the symptoms from disc 
pathology, such as herniated nucleus pulposus, are pronounced 
and thus warrant the assignment of an increased (60 percent) 
rating.  38 C.F.R. § 4.71, Diagnostic Code 5293 (1998).  The 
April 1994 and November 1997 rating actions, as well as the 
March 1999 supplemental statement of the case, discussed 
adverse neurological symptomatology when evaluating the 
severity of the veteran's low back disabilities.  Moreover, 
the November 1993 statement of the case and the April 1997 
supplemental statement of the case provided the veteran with 
the laws and regulations for rating back disabilities based 
on intervertebral disc syndrome under Diagnostic Code 5293.  
The Board finds that the foregoing actions by the RO indicate 
that it has conceded that the veteran's service-connected low 
back disability included adverse symptoms comparable to those 
manifested by intervertebral disc syndrome.

As for whether an increased rating may be assigned under 
Diagnostic Code 5293, the Board finds that the evidence does 
not disclose problems tantamount to pronounced intervertebral 
disc syndrome.  The veteran has complained of radiating pain, 
tingling, and/or numbness in his lower extremities.  
Moreover, VA examiners reported deep tendon reflexes were 
absent in both knees and ankles, one VA examiner reported 
that neurological examination of the lower extremities 
revealed a mild decrease in light touch and pain sensation in 
the L3-L4 dermatome distribution on the left side, and 
another VA examiner reported that the Achilles tendon 
reflexes were absent.  Additionally, the motion of the 
veteran's low back has been described as limited.  
Nonetheless, both a June 1997 and February 1999 VA examiner 
opined that the veteran's adverse symptoms did not include 
sciatic neuropathy.  Moreover, the disc-like symptoms have 
not been persistent to the point that he only experiences 
little intermittent relief.  Additionally, the pain he 
experiences, especially with activity, has not been shown to 
be so disabling as to equate to a problem that results in 
only little intermittent relief.  Therefore, even when 
considering functional limitations due to pain or other 
factors as identified in 38 C.F.R. §§ 4.40, 4.45 (1998), the 
Board does not find that the veteran's functional losses 
equate to the debility contemplated by the 60 percent rating 
for intervertebral disc syndrome.  VAOPGCPREC 36-97 (Dec. 12, 
1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching the above conclusions the Board has considered 
the veteran's allegations made through both his testimony at 
his May 1996 personal hearing and written statements filed 
with the RO.  Moreover, the Board notes that a lay witness 
can testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, these statements and 
testimony do not constitute probative evidence of the current 
severity of the veteran's low back disorder because such 
evidence may only be provided by someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).

With regard to the veteran's assertion that a VA physician in 
Fayetteville evaluated him as 100 percent disabled for a 
temporary period in early 1993, the Board is unable to locate 
any reference to such action in the records which were 
compiled during the relevant period.  Additional records were 
requested from this facility by the RO but it appears that 
all have been furnished.  Even if the veteran, as he claims, 
was advised not to continue working as a cabdriver, there is 
no basis in the record to conclude that he was precluded from 
all substantially gainful employment during this brief 
period.  Moreover, it appears that he attended school full 
time during the Spring 1993 school term.  Without further 
evidence, the Board will not speculate further on this 
matter.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3 (1998), but does not find the evidence 
of such approximate balance as to warrant its application.  
Consequently, considering all potentially applicable rating 
criteria, the Board finds that an increased schedular rating 
is not warranted.

Based on the veteran's statements at his personal hearing, at 
his VA examinations, and in his November 1998 statement 
(i.e., the low back disorder interfered with both his 
employment and schooling), the Board has given consideration 
to the potential application of various provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  As discussed above, the medical 
evidence explicitly reveals that a 40 percent evaluation is 
in order for limitation of motion.  The Board finds that the 
evidence does not establish that the veteran's low back 
disorder presents such an exceptional or unusual disability 
picture as to render impractical the application of these 
regular schedular standards.  Although the veteran has 
described vocational difficulties due to his back pain, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(1998).  The current evidence of record does not demonstrate 
that back problems have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his service-connected 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  

The percentage rating represent as far as 
can practicably be determined the average 
impairment in earning capacity resulting 
from such diseases and injuries and their 
residual conditions in civil occupations.  
Generally, the degrees of disability 
specified [in the rating schedule] are 
considered adequate to compensate for 
considerable loss of working time from 
exacerbations or illnesses proportionate 
to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (1998).  

In this case, because of the apparent lack of sedentary type 
jobs in the veteran's community, and his unwillingness to 
relocate, his job selection is limited, by his account, to 
positions in the fast food and warehouse industries, both of 
which place added strain on his back because of heavy 
lifting.  According to his job history, he has not been able 
to work at any of these jobs for a prolonged period.  A work 
hardening program was recommended.  Such factors have been 
considered.  On the other hand, the objective findings on 
examination by both private and VA examiners does not reflect 
a level of average impairment which would equate to a rating 
higher than that already assigned.  As noted above, there is 
little restriction of motion, no muscle spasm or tenderness, 
and no hard neurological findings.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

A higher evaluation for a service-connected low back 
disability is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

